           Case 1:18-cv-03155-KPF Document 59 Filed 05/26/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



BRADY TUCKER, RYAN HILTON and               Case No. 1:18-cv-03155-KPF
STANTON SMITH, Individually and On Behalf
of All Others Similarly Situated,           NOTICE OF PLAINTIFFS’ UNOPPOSED
                                            MOTION FOR PRELIMINARY APPROVAL
                    Plaintiffs,             OF CLASS ACTION SETTLEMENT

      v.

CHASE BANK USA, N.A.,

                    Defendant.
        Case 1:18-cv-03155-KPF Document 59 Filed 05/26/20 Page 2 of 3




       PLEASE TAKE NOTICE that Plaintiffs Brady Tucker, Ryan Hilton, and Stanton Smith

will and hereby do move this Court, before the Honorable Katherine Polk Failla, at the Thurgood

Marshall Courthouse for the Southern District of New York located at 40 Foley Square, New York,

New York, 10007, at a time and date convenient for the Court, for an order pursuant to Fed. R.

Civ. P. 23, granting Preliminary Approval of a proposed class action Settlement between Plaintiffs

and Defendant JPMorgan Chase Bank, N.A. (f/k/a Chase Bank USA, N.A.) (hereinafter “Chase”

or “Defendant”), directing notice of the Settlement to be disseminated to Class Members, and

preliminarily certifying for settlement purposes the following Class:

       All current and former Chase credit-card accountholders in the United States to
       whom Chase charged Cash Advance Fees and/or Cash Advance Interest for
       Cryptocurrency Transactions made with their Chase consumer credit-card between
       April 10, 2015 and May 22, 2020 (inclusive).

The proposed Settlement is filed concurrently herewith as Exhibit A to the Declaration of David

J. Harris, Jr. in support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action

Settlement.

       This Motion is based upon Plaintiffs’ concurrently filed Memorandum of Law in support

of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement, the

Declarations of Brady Tucker, Ryan Hilton, Stanton Smith, and Prashant Singh, and the

Declaration of David J. Harris, Jr. in support of Plaintiffs’ Unopposed Motion for Preliminary

Approval of Class Action Settlement, and all Exhibits thereto, as well as the Court’s file in this

action, any matters of which the Court may take judicial notice, the arguments of counsel, and any

supplemental papers filed at or before any hearing on this Motion.




                                                1
       Case 1:18-cv-03155-KPF Document 59 Filed 05/26/20 Page 3 of 3




Dated: May 26, 2020                      Respectfully submitted,
                                         FINKELSTEIN & KRINSK LLP


                                         By:    s/ David J. Harris, Jr.
                                                David J. Harris, Jr., Esq.

                                         501 West Broadway, Suite 1260
                                         San Diego, California 92101-3579
                                         Telephone: (619) 238-1333
                                         Facsimile: (619) 238-5425
                                         Email: djh@classactionlaw.com

                                         Counsel for Plaintiffs and the Putative Class




                                     2
